Citation Nr: 0738208	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from October 1967 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for COPD, claimed as 
due to asbestos exposure.

In July 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent, probative evidence of 
record reflects that neither the veteran's COPD nor any other 
pulmonary disability with which he has been diagnosed is 
related to exposure to asbestos in service.

3.  There is no evidence of a pulmonary disability in service 
or for many years thereafter, and the evidence does not 
otherwise reflect that a diagnosed pulmonary disability is 
related to service.


CONCLUSION OF LAW

The criteria for service connection a pulmonary disability, 
to include COPD, claimed as due to asbestos exposure, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in a September 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for COPD due to asbestos exposure, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence relevant to the claim.  The letter also 
included specific questions regarding diagnosis of any 
disease claimed to have been caused by asbestos exposure.  
The December 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of that letter.  
Hence, the September 2005 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.

The Board notes that, based on language in the veteran's 
initial claim filed in May 2004, wherein the veteran's 
representative indicated that he was exposed to asbestos and 
wished to be evaluated for possible diseases, the RO sent a 
May 2004 VCAA letter and denied the claim for service 
connection for "exposure to asbestos" because exposure to 
asbestos is not itself a disabling condition.  However, after 
the veteran disagreed with this determination and submitted 
private medical records reflecting a diagnosis of moderate 
obstructive lung defect, the RO developed a new claim for 
service connection for COPD and the veteran indicated in an 
October 2005 statement that he understood that his claim was 
now one for COPD due to asbestos exposure.  Consequently, the 
decision on appeal is the December 2005 denial of service 
connection for COPD, and this, not the prior November 2004 
rating decision, is the initial adjudication in this case.

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a September 2006 
letter, after the September 2005 rating decision, but then 
readjudicated the claim in a February 2007 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).  In any event, as the decision herein 
denies the claim for service connection, no disability rating 
or effective date is being, or is to be, assigned; thus, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, VA outpatient treatment 
(VAOPT) records, and the January 2007 VA respiratory 
examination report.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements submitted 
by the veteran and by his representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

The veteran has been diagnosed with various pulmonary 
disabilities.  A September 2004 VAOPT note reflects that 
pulmonary function testing revealed a mild obstructive 
ventilatory impairment.  March 2005 treatment records of Dr. 
Bourghli indicate that pulmonary function testing showed 
moderate obstructive lung defect.  Dr. Bourghli's March and 
April 2005 treatment notes also contain diagnoses of dyspnea 
and COPD.  The report of an April 2005 CT scan of the thorax 
diagnosed emphysematous changes of both lungs with 
parenchymal scarring of both bases, chronic changes to the 
left mid-lung, but noted that there was no evidence of any 
pleural thickening or any pleural plaques or pleural masses.  
In written statements and during the Board hearing, the 
veteran has claimed that his COPD and other pulmonary 
disabilities are due to exposure to asbestos during service.

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (October 3, 1997).  The relevant provisions of 
the Adjudication Manual were in effect when the veteran filed 
his claim but have since been rescinded but included, 
essentially unchanged, in the Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The Adjudication Manual and 
Manual Rewrite indicate that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease, and an asbestos-
related disease can develop from brief exposure to asbestos.  
The Adjudication Manual and Manual Rewrite contain guidelines 
for the development of asbestos exposure cases.  They 
indicate that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  The Manual and Manual 
Rewrite also acknowledge that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual and Manual Rewrite provide that VA 
must determine whether military records demonstrate evidence 
of asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

The veteran's DD Form 214 and service personnel records 
reflect that he was a boiler technician aboard a Navy ship.  
Therefore, giving the veteran the benefit of the doubt, 
38 C.F.R. § 3.102 (2007), the Board assumes, as the RO 
conceded in the September 2006 SOC and elsewhere, that the 
veteran was exposed to asbestos in service.  The question 
remains, however, under the above general service connection 
and asbestos-related principles, whether any diagnosed 
pulmonary disability is related to service.  The 
preponderance of the competent, probative evidence of record 
reflects that there is no such relationship, for the 
following reasons.

First, the veteran has not been diagnosed with an asbestos 
related disease.  The Adjudication Manual and Rewrite 
identify asbestos-related symptoms and diseases as fibrosis 
and tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum and cancers of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), and interstitial pulmonary 
fibrosis (asbestosis).  The veteran has not been diagnosed 
with any such symptoms or diseases, and the April 2005 CT 
scan of the thorax specifically indicated that there was no 
pleural thickening, pleural plaques, or pleural masses.

In any event, of the medical records containing diagnoses of 
pulmonary disabilities, only one contained an opinion 
specifically addressed whether the veteran had a disability 
due to asbestos exposure-the January 2007 VA examination 
report. After reviewing the claims file, examining the 
veteran, and analyzing the pulmonary function tests (PFTs), 
the January 2007 VA examiner concluded: "The veteran does 
not have any radiographic or PFT data to support any 
residuals from asbestos exposure."  The January 2007 VA 
examiner noted the veteran's smoking history of "25 pack 
years" and that he had quit smoking two to three years 
previously.  He also reviewed and discussed Dr. Bourghli's 
treatment records.  As the January 2007 VA examiner rendered 
his opinion in light of the evidence in the claims file and 
his examination of the veteran, his opinion is entitled to 
significant weight.  Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The veteran and his representative have indicated that his 
claim is supported by the March 2005 opinion of Dr. Bourghli.  
Dr. Bourghli's March 2005 examination report does not 
indicate that he reviewed the veteran's claims file, but 
noted the veteran's asbestos exposure as a boilerman in 
service and his smoking history of smoking on and off for 25 
years not exceeding two to three cigarettes daily.  In the 
assessment and plan section of the examination report, Dr. 
Bourghli diagnosed only dyspnea, and indicated that, although 
the veteran stated that VA PFTs had found significant lung 
disease, the veteran was not given an explanation and could 
not provide further information regarding such diagnosis.  
Dr. Bourghli concluded, "He was also exposed to asbestos 
fibers when he served in the Navy and the possibility of 
asbestos related lung disease should be considered in this 
gentleman."

Thus, Dr. Bourghli did not render an opinion as to whether 
any current pulmonary disability was related to asbestos 
exposure in service.  Rather, he stated only that the 
"possibility" of asbestos related lung disease and/or 
pleural disease should be "considered" in the case of the 
veteran; he did not state whether a particular disability was 
related to asbestos exposure in service.  In any event, Dr. 
Bourghli's use of the speculative term "possibility" 
reflects an absence of the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Therefore, while Dr. Bourghli's lack of claims file review 
and reliance on the history provided by the veteran did not 
warrant disregard of any opinion he expressed, see Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran), he did 
not in fact express an opinion on the relevant issue, i.e., 
whether the veteran has a disability that is related to 
asbestos exposure in service, and in any event used 
speculative language.  Consequently, to the extent that the 
January 2007 VA examiner and Dr. Bourghli expressed 
conflicting opinions on the question of nexus, the opinion of 
the January 2007 VA examiner is entitled to greater weight.  
The preponderance of the competent, probative evidence of 
record thus indicates that the veteran's diagnosed pulmonary 
disabilities, including COPD, are not related to asbestos 
exposure in service.

In addition, the evidence of record does not otherwise 
indicate that the veteran's pulmonary disabilities, including 
COPD, are related to service.  The service medical records 
contain no notations regarding complaints, treatment, or 
diagnoses of pulmonary disability, and the September 1971 
extension on active examination report and June 1972 
separation examination report reflect that the lungs and 
chest were normal.  Moreover, a chest X-ray taken in 
connection with the July 1976 VA examination showed no 
evidence of active pulmonary disease, and the veteran was not 
diagnosed with any pulmonary disability for many years 
thereafter, as he himself indicated at the Board hearing (p. 
7).  Thus, there is no evidence of a chronic disease in 
service or continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2007).

Finally, the Board has considered the written and oral 
statements of the veteran and his representative, including 
the veteran's contention that VA doctors have attributed his 
pulmonary disabilities to asbestos exposure (Hearing 
transcript, pp. 3, 8).  However, none of the VAOPT records 
contain any such statement by a VA physician or anyone else, 
and the Board cannot render its decision based on speculation 
that such a statement was made.  See 38 C.F.R. § 3.102 
(2007).  As to the statements of the veteran and his 
representative that his pulmonary disabilities are related to 
asbestos exposure, the claim on appeal turns on a medical 
matter-specifically, the question of whether there exists a 
medical nexus between the veteran's pulmonary disabilities 
and asbestos exposure or anything else in service.  As 
laypersons, the veteran and his representative are not shown 
to possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter-
to include the etiology of his current pulmonary 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, any lay assertions in 
this regard have no probative value.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's pulmonary 
disabilities, including COPD, are not related to asbestos 
exposure or anything else in service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for a pulmonary disability, to 
include COPD, claimed as due to asbestos exposure, must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER


The claim for service connection for a pulmonary disability, 
to include COPD, claimed as due to asbestos exposure, is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


